Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to bring in as a party defendant Alex Grossman & Co., Inc., denied, with ten dollars costs. It does not appear that Alex Grossman & Co., Inc., “ is or will be liable ”* to Service Butter & Egg Co., Inc. It “ may ” be liable, but this is not sufficient. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.

 See Civ. Prae. Act, § 193, subd. 2, as amd. by Laws of 1923, chap. 250.— [Rep.